Citation Nr: 0929497	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disability, to include osteoarthritis.

3.  Entitlement to service connection for a right shoulder 
disability, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and cousin
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005.  In September 2008, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

The issue of entitlement to service connection for 
hypertension was denied on the basis that new and material 
evidence had not been received to reopen a claim for service 
connection for hypertension previously denied in November 
1999.  However, that claim was denied on the basis that the 
claim was not well-grounded, and subsequently, in October 
2002, the Veteran was informed that his claim was going to be 
reviewed again, pursuant to the VCAA, which eliminated the 
requirement of a well-grounded claim.  However, when the 
Veteran's claim was finally reviewed again in November 2004 
and June 2005, this was overlooked, and the November 1999 
rating decision was treated as a prior, final decision.  
Inasmuch as the rating decision was dated between July 1999 
and November 2000, denied the claim on the basis that the 
claim was not well-grounded, and the decision to reconsider 
the claim was made within two years of the November 2000 
enactment of the VCAA, VA is bound by this decision to 
readjudicate the claim as if the prior denial had not been 
made.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 (2000).  
Consequently, the issue has been recharacterized to reflect 
this status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service treatment records are unavailable.  Where a Veteran's 
service medical records are unavailable, the Board has a 
heightened duty to assist and obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule in cases such as this.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, it does not appear that all potentially 
relevant VA treatment records have been obtained.  The file 
contains a VA X-ray report dated in February 1993, showing 
that the shoulders were X-rayed at that time at the West Los 
Angeles VAMC.  In June 2004, the Veteran stated that he had 
been treated at the West Los Angeles VAMC from 1992 to 2004 
for the claimed conditions, and from 1990 to 1999 at the Long 
Beach VAMC.  However, the VA treatment records currently on 
file only go back to July 1995 for Long Beach VAMC, and to 
2001 for West Los Angeles VAMC, except for some isolated 
records dated in 1999 and the 1993 X-ray report.  
Particularly in view of the missing service treatment 
records, the identified VA treatment records must be 
obtained.  

The claims file contains a copy of a November 2003 letter 
from the Veteran to a Congresswoman, in which he stated that 
he was receiving Social Security Administration (SSA) 
disability benefits.  Several VA treatment records dated from 
2001 to 2007 also indicate that the Veteran has been in 
receipt of disability benefits from SSA.  Where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Moreover, in a 
recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
Particularly in this case, where there are no service 
treatment records available, any other potential source of 
records which may shed light on the origin of the Veteran's 
disabilities must be pursued.  Accordingly, all available 
records compiled in connection with any SSA decisions must be 
obtained.  

At his hearing before the undersigned, the Veteran stated 
that he had been treated in 1969 by Dr. P. Tune.  After the 
hearing, his representative provided a potential address for 
Dr. Tune, stating that the doctor's records were vital to the 
Veteran's claim.  However, as these are private records, the 
Veteran must provide written authorization for the release of 
such records before they can be requested by VA.  
Accordingly, the Veteran must be asked to provide 
authorization for the release of records from Dr. Tune.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the following VA 
medical records:
*  All VA treatment for shoulder or knee 
complaints, and/or hypertension provided 
to the Veteran at the West Los Angeles 
VAMC for the period from 1992 through 
2000, to specifically include records of 
treatment pertaining to the left shoulder 
in February 1993.  
*  All VA treatment for shoulder or knee 
complaints, and/or hypertension provided 
to the Veteran at the Long Beach VAMC from 
1990 to July 1995.  
If these records indicate additional 
treatment at other VA facilities, those 
records should be obtained as well.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file. 

2.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions entered concerning claims by 
the Veteran for Social Security disability 
benefits, initially awarded prior to March 
2001.  All medical and other records 
compiled in connection with SSA decisions 
should be obtained as well.  All efforts 
to obtain these records, and the responses 
received, must be documented in the claims 
file.

3.  Provide necessary forms, and ask the 
Veteran to authorize the release of Dr. 
Tune's records.  Request any records so 
authorized, using the name and address 
information provided by the Veteran's 
representative in October 2008.

4.  After completion of the above and any 
additional notice or development deemed 
necessary, based on the evidence or 
information received, the issues on appeal 
should be reviewed.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




